Title: To George Washington from Major General Nathanael Greene, 24 June 1778
From: Greene, Nathanael
To: Washington, George


                    
                        Sir
                        [Hopewell, N.J., 24 June 1778]
                    
                    The delicate situation I am in prevents my speaking in councels of war with that openness I should if I was to take a part in the command. I must confess the opinion I subscribed to if it is to be considerd in confind sense does not perfectly coincide with my Sentiments I am not for hazzarding a general action unnecessarily but I am clearly of opinion for makeing a serious impression with the light Troops—and for haveing the Army in supporting distance. As I said today in Councel I would have two Brigades to support the light troops and the whole Army should be at hand to support them. The attack should be made upon the enemies flank & rear.
                    
                    If we suffer the enemy to pass through the Jerseys without attempting any thing upon them I think we shall ever regret it. I cannot help thinking we magnify our difficulties beyound reallities. We are now in the most awkward situation in the World—we have come with great rapidity until we got near the Enemy and then our courage faild us and we halted without attempting to do the enemy the least injury. Your Excellency may remember I mentiond this matter at Buckingham—People expects something from us & our strength demands it. I am by no means for rash measures but we must preserve our reputation.
                    I think we can make a very serious impression with out any great risque and if it should amount to a general action I think the chance is greatly in our favor. How ever I think we can make a partial attack without suffering them to bring us to a general action. I am your Excellencys obedient Servt
                    
                        Nath. Greene
                    
                